719 F.2d 1119
UNITED STATES of America, Plaintiff-Appellee,v.Donald EVERETT, Defendant-Appellant.
No. 82-3098

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Nov. 17, 1983.
Archibald Thomas, Federal Public Defender, Jacksonville, Fla., for defendant-appellant.
Ernest Mueller, Asst. U.S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before HILL, JOHNSON and HENDERSON, Circuit Judges.
PER CURIAM:


1
Defendant Donald Everett appeals from judgments of conviction on four counts of conspiracy to pass counterfeit currency, passing counterfeit currency, possessing counterfeit currency, and concealing counterfeit currency.  The sole issue presented on appeal is whether the district court erred in finding that Everett was arrested on probable cause.


2
The facts show that appellant and another individual, who were seated at the same table in a lounge, each passed $50.00 bills which were identified by a deputy sheriff to be counterfeit.  Appellant argues that the arresting officers must have some additional evidence of intent in connection with the passing of the counterfeit money before they can make an arrest.  While intent is an element of the crime which must be proved at trial, it is not necessary in order to establish probable cause to arrest.  The passing of a counterfeit note coupled with an identification of the person who passed the note furnishes probable cause to arrest the individual identified as passing the note.   United States v. Savage, 564 F.2d 728, 733 (5th Cir.1977);  United States v. Maryland, 479 F.2d 566, 569 (5th Cir.1973);  accord United States v. Blum, 432 F.2d 250, 251-53 (9th Cir.1970);  United States v. Ayers, 426 F.2d 524, 529-30 (2d Cir.), cert. denied, 400 U.S. 842, 91 S.Ct. 85, 27 L.Ed.2d 78 (1970);  Dailey v. United States, 365 F.2d 640, 641 (10th Cir.1966);  United States v. Masini, 358 F.2d 100, 102 (6th Cir.1966);  United States v. Smith, 357 F.2d 318, 320 (6th Cir.1966).

Accordingly, we

3
AFFIRM.